Citation Nr: 1132998	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  96-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to September 1956.  He died in early 1995.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1995 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which, in pertinent part, denied service connection for the cause of the Veteran's death.  In July 1997, the Appellant was afforded a hearing before an Acting Veterans Law Judge.  In August 1997, the Board remanded the Appellant's claim to the RO for additional action.  

In July 2002, the Board determined that additional development of the record was necessary.  In March 2004, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In April 2004, the requested VHA opinion was incorporated into the record.  In May 2004, the Appellant was provided with a copy of the VHA opinion.  In January 2005, the Board determined that the April 2004 VHA opinion was insufficient and requested that the opinion be clarified.  In March 2005, an addendum to the VHA opinion was incorporated into the record.  In May 2005, the Appellant was provided with a copy of the addendum to the April 2004 VHA opinion.  In August 2005, the Board denied service connection for the cause of the Veteran's death.  The Appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In December 2005, the Court granted the Parties' Joint Motion for Remand; vacated the August 2005 Board decision; and remanded the Appellant's appeal to the Board for additional action.  In May 2006, the Board remanded the Appellant's appeal to the RO for additional action.  

In February 2007, the Appellant was informed that the Acting Veterans Law Judge who had conducted her July 1997 hearing was no longer employed by the Board and she therefore had the right to an additional hearing before a different Veterans Law Judge.  The Appellant did not respond to the notice.  In May 2007, the Board denied service connection for the cause of the Veteran's death.  The Appellant subsequently appealed to the Court.  

In March 2008, the Court granted the Parties' Joint Motion for Remand; vacated the May 2007 Board decision; and remanded the Appellant's appeal to the Board for additional action.  In August 2008, the Board remanded the Appellant's appeal to the RO for additional action.  

In June 2009, the Board again denied service connection for the cause of the Veteran's death.  The Appellant subsequently appealed to the Court.  In January 2011, the Court vacated the Board's June 2009 decision and remanded the Appellant's appeal to the Board for additional action.  

The appeal is REMANDED to the RO.  VA will notify the Appellant if further action is required.


REMAND

The Appellant asserts that service connection for the cause of the Veteran's death is warranted as the Veteran sustained chronic hepatitis C during active service which ultimately led to his death.  She advances that the Veteran contracted hepatitis while attending the Army Security Agency (ASA) School at Fort Devens, Massachusetts, and a member of the school's Student Regiment, Company F.  In a November 1994 written statement, the Veteran related that:

I am applying for service-connected status for hepatitis C which I believe I caught in 1953 while I was a member of Company F of the ASA Student Regiment at Fort Devens, MA.  The man in the bunk next to mine was carried out on a stretcher with a severe case of infectious hepatitis.  

The Veteran denied receiving any treatment for hepatitis prior to 1962.  In a March 2002 written statement, the Appellant reiterated that:

In 1953, Company F, Student Regiment of ASA School, Ft. Devens, MA, was quarantined.  The man in the next bunk to my husband was taken out on a stretcher with infectious hepatitis.

Written statements from the National Personnel Record Center note that the unit designation "Army Security Agency School, Student Regiment, Company F, Fort Devens, Massachusetts," and the year 1953 without a specific month or season were insufficient to allow a complete search be made for additional service treatment records, unit records, and relevant Office of the Surgeon General, Department of the Army (SGO) entries.  The Board observes that ASA School, Student Regiment, Company F, appears to be correct designation for the Veteran's relevant Army unit.  Neither the Veteran nor the Appellant clarified the date of the alleged hepatitis outbreak to a specific month in 1953.  

The Veteran and the Appellant indicated that an outbreak of infectious hepatitis occurred among the members of the ASA School's Student Regiment at Fort Devens in 1953 which necessitated a quarantine of all or part of the unit.  The Veteran denied receiving any inservice individual medical treatment for hepatitis.  However, the record does not reflect that a search has been conducted of the records of either the ASA School or the Fort Devens, military medical facility for 1953 for documentation of either an infectious hepatitis outbreak and/or a quarantine of the ASA School's Student Regiment.  The VA should obtain all relevant military documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  When a Veteran identifies medical treatment including quarantine associated with specific military facilities, the VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the National Personnel Record Center and/or the appropriate service entity and request that a search be made of the records of both the Army Security Agency (ASA) School and the Fort Devens, Massachusetts, military medical facility for the year of 1953 for any documentation of an infectious hepatitis outbreak and/or a quarantine of all or part of the Army Security Agency's Student Regiment.  All material produced by the requested search should be incorporated into the record.  If no records are located, a written statement to that effect should be incorporated into the claims file.  

2.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO will then readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, the Appellant and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

